DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second sliding member having a sliding surface in sliding contact with the sliding surface of the first sliding member”. It is unclear to the examiner as to how the two members are contacting each other when the current disclosure only discloses that the seal is in sliding contact.
Claims 2-6 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US Patent No. 8,956,050) in view of Nobuyoshi (JP2008014388A).
Regarding claim 1, the Kosugi reference, as best understood, discloses an elastic seal arrangement for a slidingly fitted part, the elastic seal arrangement (Fig. 1A) comprising: 
a first sliding member (6) having a sliding surface (surface of 6 in contact with 5); 
a second sliding member (2) having a sliding surface (surface of 2 closest to 6) in sliding contact with the sliding surface of the first sliding member (Fig. 1A); 
a recess (2e) formed in the sliding surface of the first sliding member or the second sliding member (Fig. 1A); and 
an elastic seal (5) disposed in the recess and compressed between the first sliding member and the second sliding member to seal between the first sliding member and the second sliding member (Fig. 1A).
However, the Kosugi reference fails to explicitly disclose a coating configured to reduce sliding resistance is disposed on at least one of: 
a sliding contact surface of the elastic seal; and 
a sliding contact surface of the first sliding member or the second sliding member is in sliding contact with the elastic seal.
The Nobuyoshi reference, a seal, discloses the addition of a coating (e.g. 101) to a seal.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a coating to the Kosugi reference in view of the teachings of the Nobuyoshi reference in order to proper lubrication.
Regarding claim 2, the Kosugi reference, as modified in claim 1, discloses the first sliding member is a cylinder-side member having a cylindrical shape (Kosugi, Fig. 1A); 
the second sliding member is a shaft-side member having a shaft-shape and slidingly fitted in the cylinder-side member (Kosugi, Fig. 1A); 
the cylinder-side member and the shaft-side member are configured move relative to each other in an axial direction (Kosugi, Fig. 1A); 
the elastic seal is an annular O-ring (Kosugi, Fig. 1A); and 
the coating is disposed on the sliding contact surface of the O-ring (Nobuyoshi, Figs. 1-11).
Regarding claim 3, the Kosugi reference, as modified in claim 2, discloses a projection (Nobuyoshi, protrusions between 15a-15j) is formed on an outer peripheral surface of the O-ring; 
the projection extends in a radial direction toward the sliding contact surface of the first sliding member or the second sliding member that is in sliding contact with the O-ring (Nobuyoshi, Figs. 5,7); and 
the projection is disposed in an area where the coating is applied to the O-ring and outside the sliding contact surface of the first sliding member or the second sliding member with which the O-ring is in sliding contact (Nobuyoshi, Figs. 5,7).
Regarding claim 4, the Kosugi reference, as modified in claim 3, discloses the projection is extends circumferentially about the entire circumference of the O-ring (Nobuyoshi, Figs. 5,7); and 
a length of the projection is greater than a thickness of the coating on the O-ring (Nobuyoshi, Figs. 5,7).
Regarding claim 5, the Kosugi reference, as modified in claim 4, discloses the projection contacts with the sliding surface of the first sliding member or the second sliding member that is in sliding contact with the O-ring (Nobuyoshi, Figs. 5,7).
Regarding claim 6, the Kosugi reference discloses a grease reservoir is defined by the projection, the outer peripheral surface of the O-ring, and a cylindrical surface of the first sliding member or the second sliding member that is in sliding contact with the O-ring (Nobuyoshi, Figs. 5,7); 
an inclination angle of the projection is based on a predetermined volume of the grease reservoir (Nobuyoshi, Figs. 5,7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675